Citation Nr: 0303362	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair from April 1, 1998 to March 
20, 2000. 

2.  Entitlement to a disability evaluation in excess of 60 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
January 1994.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
March 1998 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In June 
1998, the veteran's file was transferred to the RO in 
Hartford, Connecticut.    

Service connection was granted for bladder repair with 
recurrent urinary tract infection and stress incontinence in 
June 1994 and a 10 percent disability evaluation was assigned 
from January 29, 1994.  In November 1999, this matter was 
remanded to the RO for additional development.  

In a November 2002 rating decision, a 30 percent evaluation 
was assigned to the service-connected mixed urinary 
incontinence status post Burch procedure with paravaginal 
repair effective from April 1, 1998 and a 60 percent 
evaluation was assigned from March 21, 2000. 


FINDINGS OF FACT

1.  From April 1, 1998 to March 20, 2000, the service-
connected mixed urinary incontinence status post Burch 
procedure with paravaginal repair was principally manifested 
by urinary tract infection with recurrent symptomatic 
infection requiring continuous intensive management; there is 
no medical evidence of daytime voiding interval that is less 
than one hour or an awakening to void five or more times per 
night or urinary stress incontinence requiring the wearing of 
absorbent materials which must be changed two to four times a 
day or more than four times a day or the wearing of an 
appliance.  

2.  From March 21, 2000, the service-connected mixed urinary 
incontinence status post Burch procedure with paravaginal 
repair is principally manifested by a need to wear absorbent 
materials that must be changed more than four times per day.



CONCLUSIONS OF LAW

1.  From April 1, 1998 to March 20, 2000, the schedular 
criteria for a disability evaluation in excess of 30 percent 
for mixed urinary incontinence status post Burch procedure 
with paravaginal repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7512 (2002).  

2.  From March 21, 2000, the schedular criteria for a 
disability evaluation in excess of 60 percent for mixed 
urinary incontinence status post Burch procedure with 
paravaginal repair have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7512 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Following the RO's determinations of 
the veteran's claims, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with a VA examination in March 
2000 to determine the nature, extent, and severity of the 
service-connected mixed urinary incontinence status post 
Burch procedure with paravaginal repair.  Pertinent VA 
treatment records were obtained.  The veteran has been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence 
and the laws and regulations related to the claim, and 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  In an April 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
her claim and offered to assist her in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  In this regard, the RO substantially complied with 
the Board remand dated in November 1999.  There is no 
identified evidence that has not been accounted for and the 
veteran has been given the opportunity to submit written 
argument.  The VA notified the appellant of the information 
and any medical or lay evidence, not previously submitted, 
that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2002).  

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).  38 C.F.R. § 4.115b, Diagnostic Code 7512 provides 
that chronic cystitis is rated as voiding dysfunction.  
Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or an awakening to void two times per night.  
A 20 percent evaluation requires a daytime voiding interval 
that is between one and two hours or an awakening to void 
three to four times a night.  A 40 percent disability rating 
is warranted for a daytime voiding interval that is less than 
one hour or an awakening to void five or more times per 
night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  A 10 percent 
evaluation is warranted for marked symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) that is 
manifested by any one, or combination, of the following: (1) 
Post void residuals greater than 150 cubic centimeters (cc); 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc per second); (3) Recurrent urinary tract 
infections secondary to obstruction; or (4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  Also, 
urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  Id.

A urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management warrants an evaluation of 10 percent.  A 
urinary tract infection with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants an evaluation of 30 percent.  Id. 

Analysis

The RO has rated the veteran's mixed urinary incontinence 
status post Burch procedure with paravaginal repair under 
38 C.F.R. § 4.115b, Diagnostic Code 7512 and assigned a 30 
percent evaluation from April 1, 1998 to March 20, 2000 and a 
60 percent evaluation from March 21, 2000.  Thus, the Board 
will analyze whether the veteran is entitled to a disability 
evaluation in excess of 30 percent for the service-connected 
mixed urinary incontinence status post Burch procedure with 
paravaginal repair from April 1, 1998 to March 20, 2000 and 
whether the veteran is entitled to a disability evaluation in 
excess of 60 percent from March 21, 2000 for the service-
connected mixed urinary incontinence status post Burch 
procedure with paravaginal repair.  

Entitlement to a disability evaluation in excess of 30 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair from April 1, 1998 to March 
20, 2000

In applying the law to the existing facts, the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the service-connected mixed urinary incontinence status 
post Burch procedure with paravaginal repair from April 1, 
1998 to March 20, 2000.   

From April 1, 1998 to March 20, 2000, a 30 percent evaluation 
is assigned to the service-connected mixed urinary 
incontinence status post Burch procedure with paravaginal 
repair based upon evidence showing that the service-connected 
disability causes urinary tract infection with recurrent 
symptomatic infection requiring continuous intensive 
management.  38 C.F.R. § 4.115a.  A 30 percent evaluation is 
the highest possible evaluation under the rating criteria for 
urinary tract infections.  

Under the rating criteria for urinary frequency, a 40 percent 
evaluations assigned for urinary frequency with a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night or evidence of continual urine 
leakage.  Under the rating criteria for urinary incontinence, 
a 40 percent evaluation is assigned for urinary incontinence 
or stress incontinence requiring the wearing of absorbent 
materials which must be changed two times a day and a 60 
percent evaluation is assigned for urinary incontinence or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed four times a day or requiring 
the use of an appliance.  See 38 C.F.R. § 4.115a.   

The evidence of record shows that on February 11, 1998, the 
veteran underwent a Burch procedure with paravaginal repair.  
The hospital records indicate that the veteran was status 
post total vaginal hysterectomy and repair in 1993 secondary 
to dysfunctional uterine bleeding and stress urinary 
incontinence.  It was noted that the stress incontinence had 
progressively worsened since 1995 and now included urge 
incontinence, nocturia, bedwetting and enuresis.  The 
assessment was mixed urinary incontinence with recurrent 
stress incontinence and probable detrusor instability.  The 
surgery was performed without complications.    

A March 1998 VA treatment record notes that the veteran 
reported having frequent voiding and dysuria.  The treatment 
record indicates that the veteran was doing well without 
incontinence.  The assessment, in pertinent part, was E-coli 
urinary tract infection.

An April 1, 1998 VA treatment record indicates that the 
veteran reported that the symptoms of dysuria and frequency 
had improved with antibiotics.  However, the veteran still 
noted symptoms of urgency and frequency.  She stated that if 
she did not get to the bathroom in time, she would dump the 
entire amount.  The assessment was urinary tract infection 
and incontinence.  


Review of the record reveals that from April 1, 1998 to March 
20, 2000, the veteran had complaints of frequent voiding and 
dysuria, and urgency.  However, the evidence for that time 
period does not establish that the veteran had urinary 
frequency with a daytime voiding interval less than one hour 
or awakening to void five or more times per night.  The 
evidence for that time period shows that the veteran reported 
that medication helped her symptoms of frequency.  Thus, a 
disability evaluation in excess of 30 percent under the 
rating criteria for urinary frequency is not warranted.   

A disability evaluation in excess of 30 percent under the 
rating criteria for urinary incontinence is not warranted for 
the time period of April 1, 1998 to March 20, 2000.  The 
medical evidence of record shows that in April 1998, it was 
noted that the veteran had incontinence.  However, there is 
no medical evidence of record that demonstrates that from 
April 1, 1998 to March 20, 2000 the veteran had urinary 
incontinence or stress incontinence requiring the wearing of 
absorbent materials that had to be changed more than 2 times 
per day or more than four times a day, or required the use of 
an appliance.  Thus, a disability evaluation in excess of 30 
percent from April 1, 1998 to March 20, 2000 under the rating 
criteria for urinary frequency or urinary incontinence is not 
warranted.  

In summary, from April 1, 1998 to March 20, 2000, a 
disability evaluation in excess of 30 percent is not 
warranted for the service-connected mixed urinary 
incontinence status post Burch procedure with paravaginal 
repair.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Entitlement to a disability evaluation in excess of 60 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair from March 21, 2000

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 60 percent for mixed urinary incontinence 
status post Burch procedure with paravaginal repair under the 
provisions of Diagnostic Code 7512 from March 21, 2000.  The 
March 21, 2000 VA examination report indicates that the 
veteran's symptoms of urinary incontinence, nocturia, and 
bed-wetting progressively worsened.  The VA examination 
report indicates that the veteran must wear pads, which must 
be changed every two hours due to her stress incontinence.  
The VA examination report reflects an assessment of chronic 
urinary incontinence with a history of Burch procedure in 
February 1998 for detrusor instability; history of chronic 
urinary tract infections treated with antibiotics with 
another urinary tract infection noted that day; and chronic 
urinary incontinence secondary to the total vaginal 
hysterectomy which requires frequent use of absorbent 
materials and interferes with her occupation and home life.  
A 60 percent disability evaluation is currently assigned to 
the service-connected mixed urinary incontinence status post 
Burch procedure with paravaginal repair from March 21, 2000 
based upon the symptoms of urinary incontinence requiring the 
wearing of absorbent material, which must be changed more 
than four times a day.  The medical evidence of record 
establishes that from March 21, 2000, the service-connected 
mixed urinary incontinence status post Burch procedure with 
paravaginal repair is manifested by urinary incontinence, 
nocturia, and frequent urinary tract infections, which are 
treated by antibiotics once a month.   

VA outpatient treatment records dated in October 2000 and 
July 2002 VA treatment record indicate that the veteran 
continued to have urinary stress incontinence and had to wear 
a pad.  A September 2002 VA treatment record shows that the 
veteran was prescribed Di-tropan for urge and stress 
incontinence but had not started it yet.  It was noted that 
she had stress and urge incontinence status post the Burch 
procedure in February 1998 for detrusor instability.  

The 60 percent evaluation is assigned to the service-
connected mixed urinary incontinence status post Burch 
procedure with paravaginal repair for urinary incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials, which must be changed 4 times a day.  See 
38 C.F.R. § 4.115a.  A 60 percent evaluation is the maximum 
schedular rating that can be assigned for cystitis under 
Diagnostic Code 7512 (as contemplated by the criteria for 
voiding dysfunction under § 4.115a) and a higher disability 
evaluation is not available.   


In summary, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation, and therefore a 
disability evaluation in excess of 60 percent is not 
warranted for the service-connected mixed urinary 
incontinence status post Burch procedure with paravaginal 
repair.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair from April 1, 1998 to March 
20, 2000 is denied.  

Entitlement to a disability evaluation in excess of 60 
percent for mixed urinary incontinence status post Burch 
procedure with paravaginal repair is denied.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

